              Case 4:21-cr-00147-HSG Document 13 Filed 04/13/21 Page 1 of 3



 1   MOEEL LAH FAKHOURY LLP
     Hanni M. Fakhoury (State Bar. No. 252629)
 2   1300 Clay Street, Suite 600                                                             FILED
     Oakland, CA 94612
 3   Telephone: (510) 500-9994                                                                 Apr 13 2021
     Email:       hanni@mlf-llp.com
 4                                                                                         SUSANY. SOONG
                                                                                      CLERK, U.S. DISTRICT COURT
 5   Counsel for Natali Cisneros
                                                                                   NORTHERN DISTRICT OF CALIFORNIA
 6                                                                                             OAKLAND

 7                                 IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                            OAKLAND DIVISION
10                                                                        4:21-cr-00147-HSG-1
11    UNITED STATES OF AMERICA,
                                                                        ____________
                                                              Case No.: CR 20-71597-MAG

12                    Plaintiff,
                                                              STIPULATION AND [PROPOSED]
13            v.                                              ORDER MODIFYING CONDITIONS OF
                                                              RELEASE TO ALLOW OUT OF
14    NATALI CISNEROS                                         DISTRICT TRAVEL
15                    Defendant.

16

17         Mr. Cisneros is charged in a one count complaint with being a felon in possession of

18   ammunition. He made his initial appearance on March 1, 2021, and was released that day on a

19   $30,000 unsecured appearance bond, under standard conditions including he not leave the Northern

20   District of California, and the special condition that he be subject to GPS monitoring and abide by a

21   curfew. There have been no problems since Mr. Cisneros was released from custody.

22         Mr. Cisneros plays amateur football as a running back for the South Beach Outlaws, an

23   amateur youth football team in the West Coast Football Alliance. The majority of the games are

24   played in the Northern District of California, but occasionally there are games in Sacramento County,

25   which is in the Eastern District of California. The parties thus request the Court modify Mr. Cisneros’

26   pretrial release conditions to allow him to travel outside of the Northern District of California, and

27   particularly to travel to the Eastern District of California, in order to play games. Pretrial Services

28   does not oppose this request as long as Mr. Cisneros only leaves the district on game days, gives

     STIPULATION AND [PROPOSED] ORDER ALLOWING OUT OF DISTRICT TRAVEL
     United States v. Cisneros, CR 20-71597-MAG
                                                          1
               Case 4:21-cr-00147-HSG Document 13 Filed 04/13/21 Page 2 of 3



 1   them his itinerary ahead of time, and is back at his home by curfew. All other release conditions
 2   should remain in place.
 3

 4

 5

 6                                                           IT IS SO STIPULATED.

 7
      Dated:    April 9, 2021                                MOEEL LAH FAKHOURY LLP
 8
                                                                      /S
 9
                                                             HANNI M. FAKHOURY
10                                                           Attorneys for Mr. Cisneros

11
      Dated:    April 9, 2021                                STEPHANIE M. HINDS
12                                                           Acting United States Attorney
                                                             Northern District of California
13
                                                                       /S
14                                                           AJAY KRISHNAMURTHY
                                                             Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER ALLOWING OUT OF DISTRICT TRAVEL
     United States v. Cisneros, CR 20-71597-MAG
                                                         2
              Case 4:21-cr-00147-HSG Document 13 Filed 04/13/21 Page 3 of 3



 1

 2
                                   IN THE UNITED STATES DISTRICT COURT
 3
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                             OAKLAND DIVISION
 5
                                                                       4:21-cr-00147-HSG-1
 6                                                                   ____________
      UNITED STATES OF AMERICA,                             Case No.: CR 20–71597 MAG
 7                    Plaintiff,                            [PROPOSED] ORDER MODIFYING
                                                            CONDITIONS OF RELEASE TO
 8            v.                                            ALLOW OUT OF DISTRICT TRAVEL
 9    NATALI CISNEROS,
10                    Defendant.
11

12         Based on the reasons provided in the stipulation of the parties, and the agreement of Pretrial

13   Services, the Court hereby modifies Mr. Cisneros’ release conditions to allow him to travel outside of

14   the Northern District of California in order to play football under the following conditions:

15         1. He can only travel out of the District on game days;

16         2. He must provide his itinerary to Pretrial Services ahead of time; and

17         3. He must return to his home by curfew.

18         All other release conditions remain as previously set.

19   IT IS SO ORDERED.
20

21   DATED:_________________
            April 13, 2021                        _________________________________________
                                                  HONORABLE ROBERT M. ILLMAN
22                                                United States Magistrate Judge
23

24

25

26

27

28

     [PROPOSED] ORDER ALLOWING OUT OF DISTRICT TRAVEL
     United States v. Cisneros, CR 20–71597 MAG
                                                        1
